                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                FAYETTEVILLE DIVISION


UNITED STATES OF AMERICA                                                           PLAINTIFF

VS.                                 CASE NO. 5:19-cr-50039-001

JULIO CESAR BURCIAGA-RUBIO                                                        DEFENDANT



             MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Pursuant to the provisions of 28 U.S.C. § 636(b)(1) and (3), Local Rule 72.1 ¶ XII, and

General Order No. 40, this matter was referred to the undersigned for the purposes of conducting

a plea hearing pursuant to Rule 11 of the Federal Rules of Criminal Procedure. Such a hearing

was conducted on June 6, 2019, and, pursuant to a written plea agreement, the Defendant, Julio

Cesar Burciaga-Rubio, entered a plea of guilty to Count One of the Indictment, charging him with

Reentry of Removed Aliens, in violation of 8 U.S.C. § 1326(a). After conducting the hearing in

the form and manner prescribed by Rule 11, the undersigned finds:

       1.      The Defendant, after consultation with his counsel, has knowingly and voluntarily

consented, both in the written plea agreement and on the record at the hearing, to the entry of his

guilty plea before the undersigned, with the plea being subject to final approval by United States

District Timothy L. Brooks.

       2.      The Defendant and the Government have entered into a written plea agreement

which has been disclosed in open court pursuant to Rule 11(c)(2), and the undersigned has directed

that the plea agreement be filed.

       3.      The Defendant is fully competent and capable of entering an informed plea; the

Defendant is aware of the nature of the charges, the applicable maximum penalties, and the
consequences of the plea; the Defendant is fully satisfied with his counsel and has had sufficient

time to consult with him; and the plea of guilty is a knowing and voluntary plea supported by an

independent basis in fact containing each of the essential elements of the offense.

       4.      The Defendant understands his constitutional and statutory rights and wishes to

waive these rights.

       5.      The parties were informed of their right to file written objections within fourteen

(14) days after receipt of this Report and Recommendation. To expedite acceptance of the guilty

plea, the parties waived, both on the record and in the written plea agreement, their right to file

objections.

       Based on the foregoing, the undersigned recommends that the guilty plea be accepted, and

that the written plea agreement be tentatively approved, subject to final approval at sentencing.



       DATED this 6th day of June, 2019.




                                           BáB XÜ|Ç _A j|xwxÅtÇÇ
                                           HON. ERIN L. WIEDEMANN
                                           UNITED STATES CHIEF MAGISTRATE JUDGE
